Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s submission, filed 13 March 2022, has been entered and acknowledged by the examiner.
Applicant’s arguments with respect to the newly amended limitations have been considered but are moot in view of the new grounds of rejection.
Applicant's remaining arguments filed 13 March 2022 have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Estrada et al. (USPN 2018/0097158), in view of Ito et al. (USPN 2018/0230374).

With regard to claim 1,
Estrada et al. disclose a color conversion film comprising: a substrate film (on 205 (see paragraph 43); and a color conversion functional layer (110/105) provided on the substrate film, wherein the color conversion functional layer includes a microcapsule phase change material (160) including a shell and a core (see paragraph 24); and wherein the core comprises a phase change material being at least one selected from an organic monomer (paraffin, see paragraph 25), a polymer and an inorganic salt hydrate. While Estrada et al. do not disclose the claimed light diffusing particles, Ito et al. do disclose such particles (130) in a color conversion film (see, e.g., paragraph 158). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate this concept of Ito et al. in order to tune light distribution characteristics. 
With regard to claim 2,
Estrada et al. disclose the color conversion film of claim 1, wherein the microcapsule phase change material has a phase transition occurring at 30° C. to 80° C (see paragraph 25).
With regard to claim 3,
Estrada et al. disclose the color conversion film of claim 1, wherein the shell is at least one selected from an urea-formaldehyde, a melamine-formaldehyde, a polyurethane resin, a polyurea resin, an epoxy resin, a gelatin and a polyacrylic resin (see paragraph 34).
With regard to claim 4,
Estrada et al. disclose the color conversion film of claim 1, wherein the organic monomer is at least one selected from a paraffin-based compound (see paragraph 25), a fatty acid-based compound, an alcohol-based compound and a carbonate-based compound.
With regard to claim 5,
Estrada et al. disclose the color conversion film of claim 1, wherein the polymer is at least one selected from poly(ethylene glycol), poly(propylene oxide) (PPO) and polytetrahydrofuran (PTHF) (Estrada et al. disclose monomer).
With regard to claim 6,
Estrada et al. disclose the color conversion film of claim 1, wherein the inorganic salt hydrate is at least one selected from LiNO33H2O, Na2SO4.10H2O, NaCH3COO 3H2O, CaBr2 6H22O, Na2HPO4 12H2O, Zn(NO3)2 nH2O, Na2S2O3 5H2O and Cd(NO3)2 4H2O (Estrada et al. disclose monomer).
With regard to claim 7,
Estrada et al. disclose the color conversion film of claim 1, wherein the color conversion functional layer includes a color conversion layer (110/105) including the microcapsule phase change material (160).
With regard to claim 8,
Estrada et al. disclose the color conversion film of claim 1, wherein the color conversion functional layer includes a color conversion layer (110) and a phase transformation layer (105), and wherein the phase transformation layer includes the microcapsule phase change material (160).
With regard to claim 9,
Estrada et al. disclose the color conversion film of claim 1, further comprising a protective film (210) on the color conversion functional layer.
With regard to claim 10,
Estrada et al. disclose the color conversion film of claim 1, wherein the color conversion functional layer includes an organic fluorescent dye (see paragraph 23). While Estrada et al. do not specify the dye, BODIPY-based derivatives, acridine-based derivatives, xanthene-based derivatives, arylmethane-based derivatives, coumarin-based derivatives, polycyclic aromatic hydrocarbon-based derivatives, polycyclic hetero aromatic-based derivatives, perylene-based derivatives, pyrrole-based derivatives and pyrene-based derivatives were well known to and widely used by those of ordinary skill in the art at the time of the invention and would have been obvious to the same to incorporate as the dye of Estrada et al. in order to utilize readily available materials.
With regard to claim 11,
Estrada et al. disclose a method for preparing a color conversion film, the method comprising: providing a substrate film (on 205, see paragraph 43); and forming, on the substrate film, a color conversion functional layer (110/105) including a microcapsule phase change material (160) including a shell and a core (see paragraph 24), wherein the core comprises a phase change material being at least one selected from an organic monomer, a polymer and an inorganic salt hydrate (see paragraph 25). While Estrada et al. do not disclose the claimed light diffusing particles, Ito et al. do disclose such particles (130) in a color conversion film (see, e.g., paragraph 158). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate this concept of Ito et al. in order to tune light distribution characteristics. 
With regard to claim 12,
Estrada et al. disclose the method for preparing a color conversion film of claim 11. While Estrada et al. do not explicitly disclose the claimed process, Estrada et al. do disclose in paragraph 34 material 165 to be a sol-gel material. It would therefore have been obvious to one of ordinary skill in the art at the time of the invention to form the layer (110/105) by preparing a resin solution in which a resin, a solvent, the microcapsule phase change material (160) and an organic fluorescent dye (paragraph 23) are mixed; forming the color conversion functional layer by coating the resin solution on the substrate film; and drying the color conversion functional layer formed on the substrate film, in order to form the sol-gel material by a traditional process. The obviousness of the incorporation of the diffusing particles of Ito et al. into the method of Estrada et al. was addressed in the rejection of claim 11.
With regard to claim 13,
Estrada et al. disclose the method for preparing a color conversion film of claim 11, wherein the forming of a color conversion functional layer includes: forming a color conversion layer (110) on the substrate film; and forming a phase transformation layer (105) including the microcapsule phase change material (160) on the color conversion layer. The obviousness of the incorporation of the diffusing particles of Ito et al. into the method of Estrada et al. was addressed in the rejection of claim 11.
With regard to claims 14, 15,
Estrada et al. disclose the color conversion film of claim 1. While Estrada et al. do not disclose the color conversion film to be used as a backlight for a display apparatus, backlights for a display apparatus were applications of LEDs well known to and widely used by those of ordinary skill in the art at the time of the invention and it would have been obvious to the same to incorporate the LEDs of Estrada et al. into such devices in order to try to improve the performance of such devices.
Response to Arguments
	While the applicant argues that Estrada et al. teach away from the incorporation of scattering particles, the examiner asserts that Estrada et al. teach the need to balance scattering and transparency (see, e.g., paragraph 40) and therefore would not prohibit the incorporation of scattering-increasing particles. Additionally, while the applicant argues  in response to the applicant’s request for support for the examiner’s assertion that the claimed dyes are well known and widely used the examiner draws the applicant’s attention to, e.g., paragraph 298 of USPN 2016/0223269 and paragraph 49 of USPN 2016/0376458.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434. The examiner can normally be reached M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2879